Citation Nr: 0613417	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-20 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for active chronic 
rheumatoid arthritis affecting the right ankle and multiple 
joints, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from May 1946 to March 
1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased evaluation for active chronic rheumatoid 
arthritis affecting the right ankle and multiple joints, 
currently rated 40 percent disabling.

For the reasons discussed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The 40 percent evaluation for the veteran's service-connected 
active chronic rheumatoid arthritis affecting the right ankle 
and multiple joints has remained in continuous effect since 
October 1971.  In November 2002, he reopened his claim for a 
rating increase.  His disability was examined by VA in 
November 2002 and November 2003.  The findings of the 
examinations indicated that he had a history of rheumatic 
fever in service with secondary migratory polyarthritis of 
his lower extremities affecting his knees, ankles, and 
elbows.  The examination reports also show current diagnoses 
of gouty arthropathy, gouty polyarthritis, and degenerative 
arthritis affecting his hips, right shoulder, hands, and 
feet, with ambiguous wording that the arthritis is 
"secondary" but with no clear language stating whether or 
not this meant that they were related to the service-
connected rheumatic disease process.  In order to correctly 
rate the veteran's disability from rheumatoid arthritis, it 
is necessary to distinguish which of his disabling orthopedic 
entities are part of, or secondary to the service-connected 
rheumatoid arthritis, versus those disabling entities which 
are unrelated to it.  A remand is therefore warranted so that 
this question may be referred to the appropriate medical 
specialist(s) and resolved.  

In correspondence dated in April 2006, the veteran's 
representative requested that the veteran be provided with a 
new VA medical examination because the previous examinations 
did not adequately address whether or not the veteran's 
service-connected rheumatoid arthritis met the criteria for a 
60 percent evaluation on the basis of severe impairment of 
health due to weight loss and anemia, or on the basis of 
severely incapacitating exacerbations occurring four or more 
times per year, or a lesser number of severely incapacitating 
exacerbations occurring over prolonged periods, or whether or 
not the rheumatoid arthritis met the criteria for a 100 
percent evaluation on the basis of constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating.  Furthermore, it is evident that 
the veteran is making the factual assertion that his 
impairment due to service-connected rheumatoid arthritis has 
increased in severity since the time of the most recent VA 
examination almost three years earlier.  A new VA medical 
examination to assess the severity of his rheumatoid 
arthritis is therefore warranted.  See Weggenmann v. Brown, 5 
Vet. App. 281 (1993).

In view of the foregoing discussion, the case is remanded to 
the RO via the AMC for the following development:

1.  The veteran should be afforded 
notice of the provisions of the VCAA, 
with respect to his claim for an 
increased evaluation greater than 40 
percent for active chronic rheumatoid 
arthritis affecting the right ankle and 
multiple joints, that is in compliance 
with the decision of the United States 
Court of Appeals for Veterans Claims in 
the case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(March 3, 2006). 

2.  Thereafter, the RO must arrange for 
the veteran to undergo the appropriate 
VA examination for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected rheumatoid arthritis, 
including whether or not it is currently 
an active disease process.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The physician 
must review the veteran's claims folder 
in conjunction with the examination.  

(a)  The examiner should state with 
specificity which of the veteran's 
disabling orthopedic entities are 
part of, or secondary to his service-
connected rheumatoid arthritis and 
clearly distinguish which of those 
disabling entities are unrelated to 
it.  

(b)  The examiner should make the 
following clinical determinations:

(i)  Is the veteran's rheumatoid 
arthritis manifested by severe 
impairment of health due to weight 
loss and anemia?  

(ii)  Is the veteran's rheumatoid 
arthritis manifested by severely 
incapacitating exacerbations 
occurring four or more times per 
year, or by a lesser number of 
severely incapacitating 
exacerbations occurring over 
prolonged periods?  

(iii)  Is veteran's rheumatoid 
arthritis manifested by 
constitutional manifestations 
associated with active joint 
involvement that are totally 
incapacitating?  

A complete rationale for all opinions 
must be provided.  If the physician is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed. 

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation greater than 40 
percent for active chronic rheumatoid 
arthritis affecting the right ankle and 
multiple joints.  If the maximum benefit 
sought on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

